EXHIBIT 99.1 Contacts: Scott M. Tsujita (Investors) Hypercom Corporation stsujita@hypercom.com Pete Schuddekopf (Media) Hypercom Corporation pschuddekopf@hypercom.com FOR IMMEDIATE RELEASE Hypercom Reports Second Quarter 2010 Results · Q2 revenue of $103.9 million, up 5.2% from Q1 2010 · Non-GAAP operating income of $5.7 million, Adjusted EBITDA of $8.2 million · Non-GAAP diluted EPS from continuing operations of $0.05 SCOTTSDALE, Ariz., August 4, 2010 – Hypercom Corporation (NYSE: HYC), the high security electronic payment and digital transactions solutions provider, today announced financial results for the second quarter ended June 30, 2010. Net revenue for the three months ended June 30, 2010 was $103.9 million, up 5.2% over first quarter 2010 revenue of $98.8 million, primarily due to strong growth in the Americas and Asia-Pacific regions. Second quarter 2010 net revenue decreased $1.7 million compared to $105.6 million in the second quarter of 2009; however, on a constant currency basis, net revenue increased $0.2 million or 0.2%. For the first six months ended June 30, 2010, net revenue was $202.7 million, up $14.3 million or 7.6%, compared to $188.4 million in the same period of 2009. On a constant currency basis, net revenue was up $17.0 million or 9.0% for the six months ended June 30, 2010, compared to the first half of 2009. “Overall global demand for our products and services is very strong, particularly in Europe and Asia. Orders are accelerating briskly for our Optimum countertop and mobile products and we are winning new customers in virtually every region of the globe. Component shortages impacted our ability to realize fully the increase in demand during the second quarter. That said, we believe we are in a better position to transform this demand into revenue in the third quarter.As a result,we currently believe we should be able to grow the top line by 10% on a constant currency basis for 2010,” said Philippe Tartavull, Chief Executive Officer and President. Gross profit for the three months ended June 30, 2010 was $32.1 million or 30.9% of net revenue, versus $34.7 million or 35.2% of net revenue in the first quarter of 2010, and $34.2 million or 32.4% of net revenue in the second quarter of 2009.Gross margin for the three months ended June 30, 2010 included 33.8% product gross margin and 22.1% service gross margin compared to 37.0% and 32.4% in the prior quarter and 37.3% and 20.5% in the second quarter of 2009. Second quarter 2010 gross profit and gross margin were impacted by a less favorable product mix and the negative impact of foreign currency exchange rates, primarily in Europe. In addition the first quarter of 2010 services gross margin and profit were favorably impacted by one-time items.Gross margin for the first six months of 2010 was 33.0%, compared to 31.0% in prior year period. Non-GAAP gross profit for the three months ended June 30, 2010 was $32.9 million or 31.6% of net revenue, compared to $35.7 million or 36.1% of net revenue in the first quarter of 2010 and $35.8 million or 33.9% of net revenue in the second quarter of 2009. Non-GAAP gross profit and gross margin were down sequentially and year-over-year as a result of a less favorable product mix and the negative impact of foreign currency exchange rates. The non-GAAP gross profit excludes restructuring costs, amortization of purchased intangibles, and stock-based compensation. Non-GAAP gross profit for the three months ended June 30, 2010 included 33.9% product gross margin and 23.8% service gross margin versus 37.2% and 32.9% in the prior quarter and 37.5% and 23.4% in the second quarter of 2009.For the six months ended June 30, 2010, non-GAAP gross profit was $68.5 million or 33.8% of net revenue, compared to $60.9 million or 32.3% in the prior year period. Operating expenses for the three months ended June 30, 2010 were $29.2 million or 28.1% of net revenue, compared to $31.3 million or 31.7% of net revenue in the first quarter of 2010 and $30.4 million or 28.8% of net revenue in the second quarter of 2009. The sequential quarterly decrease in operating expenses was related to the timing of certain R&D expenditures, as well as changes in foreign currency exchange rates. The year-over-year decrease in operating expenses was primarily related to lower general and administrative expenses and changes in foreign currency exchange rates. For the six months ended June 30, 2010, operating expenses were $60.5 million or 29.8% of net revenue, compared to $61.0 million or 32.4% in the prior year period. Non-GAAP operating expenses for the three months ended June 30, 2010 were $27.2 million or 26.2% of net revenue, compared to $30.0 million or 30.4% of net revenue in the first quarter of 2010 and $27.4 million or 26.0% of net revenue in the second quarter of 2009. For the six months ended June 30, 2010, non-GAAP operating expenses were $57.3 million or 28.2% of net revenue compared to $55.8 million or 29.6% in the prior year period. Non-GAAP operating expenses exclude restructuring costs, amortization of purchased intangibles, stock based compensation, and one-time gains or losses from the sale of assets. Operating income for the three months ended June 30, 2010 was $2.9 million, compared to operating income of $3.4 million in the first quarter of 2010 and $3.9 million in the second quarter of 2009.For the six months ended June 30, 2010, operating income was $6.3 million compared to an operating loss of $2.5 million in the prior year period. Non-GAAP operating income for the three months ended June 30, 2010 was $5.7 million, compared to non-GAAP operating income of $5.6 million in the first quarter of 2010 and $8.4 million in the second quarter of 2009. For the six months ended June 30, 2010, non-GAAP operating income was $11.3 million compared to $5.0 million in the prior year period. The net loss for the three months ended June 30, 2010 was $1.3 million or $(0.02) per diluted share, versus net income of $0.4 million or $0.01 per diluted share in the first quarter of 2010 and net income of $1.3 million or $0.02 per diluted share in the second quarter of 2009.For the six months ended June 30, 2010, the net loss was $0.9 million or $(0.02) per diluted share, compared to a net loss of $8.7 million or $(0.16) per diluted share in the same year-ago period. Non-GAAP income before discontinued operations for the three months ended June 30, 2010 was $2.9 million or $0.05 per diluted share, compared to $3.4 million or $0.06 per diluted share in the first quarter of 2010 and $7.2 million or $0.13 per diluted share in the second quarter of 2009.For the six months ended June 30, 2010, non-GAAP income before discontinued operations was $6.3 million or $0.12 per diluted share, compared to $1.0 million or $0.02 per diluted share in the same year-ago period. Non-GAAP income excludes restructuring costs, amortization of purchased intangibles, stock based compensation, one-time gains or losses from the sale of assets, non-cash interest expense related to the amortization of warrants, and any applicable income tax effect. Second Quarter Earnings Call Hypercom has scheduled its conference call to discuss second quarter 2010 results for Wednesday, August 4 at 4:30 pm EDT. The call will be simultaneously webcast. The dial in number is 866-804-6925 for North American callers and 857-350-1671 for international callers. For access to the call, participants will be required to identify the participant passcode: 22532395. To access the audio webcast, please click here or go to Hypercom's website, http://ir.hypercom.com, at least two minutes prior to the call to register. A replay of the conference call can be accessed approximately one hour after the conclusion of the live call and will be available until September 4, 2010. The replay number for North America is 888-286-8010. The number for international callers is 617-801-6888. The passcode is 87881367. A replay of the call can also be accessed in the "audio archive" section of http://ir.hypercom.com, where it will remain until the next results release. About Hypercom Global payment technology leader Hypercom Corporation delivers a full suite of high security, end-to-end electronic payment products, software solutions and services. The Company's solutions address the high security electronic transaction needs of banks and other financial institutions, processors, large scale retailers, smaller merchants, quick service restaurants, and users in the transportation, petroleum, healthcare, prepaid, self-service and many other markets. Hypercom solutions enable businesses in more than 100 countries to securely expand their revenues and profits. Hypercom is a founding member of the Secure POS Vendor Alliance (SPVA) and is the second largest provider of electronic payment solutions and services in Western Europe and third largest provider globally. Non-GAAP Supplemental Information The non-GAAP information and schedules included with this press release should be read in conjunction with our audited consolidated financial statements and notes thereto appearing in our most recent Form 10-K. It should also be read in conjunction with our unaudited consolidated financial statements and notes thereto appearing in our Form 10-Q as of and for the three months ended June 30, 2010 which we intend to file with the SEC on or prior to August 9, 2010. Hypercom provides non-GAAP supplemental information in this press release which excludes items such as restructuring costs, income taxes, goodwill and other impairments, stock-based compensation, amortization, foreign currency gains and losses and non-cash amortization for discount on warrants issued for long-term debt and any applicable tax effects of such transactions and are provided to facilitate meaningful period-to-period comparisons of underlying operational performance. These non-GAAP measurements are used for internal management assessments because such measures provide additional insight into ongoing financial performance. We believe that the presentation of non-GAAP financial information may be useful to investors and analysts for many of the same reasons that management finds these measures useful. Non-GAAP financial measures exclude many significant items that are also important to understanding and assessing our financial performance. Additionally, in evaluating alternative measures of operating performance, it is important to understand that there are no standards for these calculations. Accordingly, the lack of standards can result in subjective determinations by management about which items may be excluded from the calculations, as well as the potential for inconsistencies between different companies that have similarly titled alternative measures. Accordingly, our non-GAAP financial measures should be considered as a supplement to, and not as a substitute for, or superior to, disclosures made in accordance with GAAP. Pursuant to Regulation G, a reconciliation of GAAP and non-GAAP measures presented in this press release is provided at the end of this press release. Forward-Looking Statements This press release includes statements that constitute forward-looking statements that are subject to the safe harbor provisions of Section 27A of the Securities Act of 1933 and Section 21G of the Securities Exchange Act of 1934, as amended. The words "believe," "expect," "anticipate," "estimate," "will," "intend," "project," and other similar expressions identify such forward-looking statements. These forward-looking statements include, among other things, statements regarding Hypercom's anticipated financial performance; projections regarding future revenue, gross margins, operating expenses, product and service margins, operating income, net income, cash flows, and gains or losses from discontinued operations; the timing, performance, certifications, and market acceptance of new products; the benefits realized from the utilization of contract manufacturers of the Company's products; and the development and success of broader distribution channels. Readers are cautioned that these forward-looking statements are only predictions and may differ materially from actual future events or results. Readers are referred to documents filed by Hypercom with the Securities and Exchange Commission, specifically the most recent reports on Forms 10-K, 10-Q, and 8-K, each as it may be amended from time to time, which identify important risk factors that could cause actual results to differ from those contained in the forward-looking statements. Among the important factors or risks that could cause actual results to differ from those contained in the forward-looking statements in this press release are: the severity and duration of the current economic and financial conditions; the state of the electronic payments industry and competition within the industry; the level of demand and performance of the major industries we serve, including but not limited to the banking sector; the commercial feasibility and acceptance of new products, services and market development initiatives; our ability to successfully penetrate the vertical and geographic markets that we have targeted; our ability to improve our cost structure, including reducing our product and operating costs; our ability to develop more recurring revenue streams; our ability to successfully manage our contract manufacturers and our transition to a joint development manufacturing model, including the impact on inventories; our ability to allocate research and development resources to new product and service offerings; our ability to remain compliant with and provide transaction security as required by relevant industry standards and government regulations; our ability to increase market share and our competitive strength; the adequacy of our current facilities and management systems infrastructure to meet our operational needs; the status of our relationship with and condition of third parties upon whom we rely in the conduct of our business; the sufficiency of reserves for assets and obligations exposed to revaluation; our ability to successfully expand our business and increase revenue; our ability to integrate and obtain expected results and benefits from future acquisitions; our ability to effectively manage our exposure to foreign currency exchange rate fluctuations; our ability to sustain our current income tax structure; the impact of current and future litigation matters on our business; our ability to fund our projected liquidity needs and pay down outstanding debt obligations from cash flow from operations and our current cash reserves; and future access to capital on terms that are acceptable, as well as assumptions related to the foregoing. The financial information contained in this press release should be read in conjunction with the consolidated financial statements and notes thereto included in Hypercom's most recent reports on Form 10-K and 10-Q, each as it may be amended from time to time. Hypercom's results of operations for the three months ended June 30, 2010 are not necessarily indicative of Hypercom's operating results for any future periods. Any forward-looking statements or projections in this press release are based on limited information currently available to Hypercom, which is subject to change. Although any such forward-looking statements or projections and the factors influencing them will likely change, Hypercom is under no obligation, nor do we intend to, update this information, since Hypercom will only provide guidance at certain points, if at all during the year. Such information speaks only as of the date of this press release. Hypercom does not endorse any projections regarding its future performance that may be made by third parties. Hypercom and Optimum and Design are registered trademarks of Hypercom Corporation. All other products or services mentioned in this document are trademarks, service marks, registered trademarks or registered service marks of their respective owners. HYCF HYPERCOM CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended June 30, Six Months Ended June 30, (Amounts in thousands, except per share data) Net revenue: Products $ Services Total net revenue Costs of revenue: Products Services Amortization of purchased intangible assets Total costs of revenue Gross profit Operating expenses: Research and development Selling, general and administrative Amortization of purchased intangible assets Gain on sale of assets — — ) — Total operating expenses Operating income (loss) ) Interest income 76 52 Interest expense ) Foreign currency gain (loss) Other income (loss) ) ) Income (loss) before income taxes and discontinued operations ) ) ) Benefit (provision) for income taxes ) ) Income (loss) before discontinued operations ) ) ) Income (loss) from discontinued operations ) ) 55 ) Net income (loss) $ ) $ $ ) $ ) Basic and diluted loss per share: Income (loss) before discontinued operations $ ) $ $ ) $ ) Income (loss) from discontinued operations — ) — ) Basic and diluted income (loss) per share $ ) $ $ ) $ ) Weighted average shares used to calculate income (loss) per share: Basic Diluted HYPERCOM CORPORATION CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, (Amounts in thousands) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Current portion of net investment in sales-type leases Inventories Prepaid expenses and other current assets Deferred income taxes Prepaid taxes Assets held for sale Total current assets Property, plant and equipment, net Net investment in sales-type leases Intangible assets, net Goodwill Other long-term assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued payroll and related expenses Accrued sales and other taxes Product warranty liabilities Restructuring liabilities Accrued other liabilities Deferred revenue Deferred tax liability 23 22 Income taxes payable Liabilities held for sale Total current liabilities Deferred tax liabilities, net Long-term debt Other long-term liabilities Total liabilities Stockholders' equity Total liabilities and stockholders' equity $ $ HYPERCOM CORPORATION STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended June 30, Six Months Ended June 30, (Amounts in thousands) Cash flows from continuing operations: Net income (loss) $ ) $ $ ) $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization Amortization of purchased intangibles Interest conversion to debt Amortization of debt issuance costs 32 32 64 64 Amortization of discount on notes payable Provision (reversal) for doubtful accounts ) Provision for excess and obsolete inventory Provision for warranty and other product charges Deferred income tax provision ) Non-cash share-based compensation Foreign currency losses (gains) ) ) Gain on sale of assets — — ) — Other non-cash charges Changes in operating assets and liabilities, net ) ) ) Net cash provided by (used in) operating activities ) ) Cash flows from investing activities: Purchase of property, plant and equipment ) Cash paid for acquisitions, net of cash acquired — — ) ) Deposit received on pending sale of real property — — Proceeds from the sale of business — — — Software development costs capitalized ) Purchase of short-term investments — — — ) Proceeds from the sale or maturity of short-term investments — — — Net cash used in investing activities ) Cash flows from financing activities: Borrowing in revolving line of credit — — — Repayments of bank notes payable and other debt instruments ) — ) ) Purchase of treasury stock for net settlement of restricted stock awards ) — ) — Proceeds from issuance of common stock 36 90 Net cash provided by (used in) by financing activities ) 36 ) ) Effect of exchange rate changes on cash ) ) Net increase (decrease) in cash flows from continuing operations ) ) Net cash provided by operating activities — discontinued operations 40 5 74 Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ HYPERCOM CORPORATION RECONCILIATION OF NON-GAAP FINANCIAL MEASURES (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Three Months Ended March 31, Americas $ NEMEA SEMEA Asia-Pacific Total net revenue $ Three Months Ended June 30, Six Months Ended June 30, Three Months Ended March 31, GAAP net revenue $ Constant currency rate adjustment (1) — — Non-GAAP net revenue $ Three Months Ended June 30, Six Months Ended June 30, Three Months Ended March 31, GAAP income (loss) before discontinued operations $ ) $ $ ) $ ) $ Restructuring charges included in: Costs of product revenue 17 Costs of service revenue Operating expenses 85 Stock-based compensation included in: Costs of product revenue 51 54 60 9 Costs of service revenue 2 — 2 — — Operating expenses Amortization of purchased intangibles included in: Costs of revenue Operating expenses Gain on sale of assets: Operating expenses — — ) — ) Non-cash amortization for discount on warrants issued for long-term debt: Non-operating expense Income tax effect — ) — ) — Non-GAAP income before discontinued operations $ Non-GAAP dilutedincome per share before discontinued operations $ Three Months Ended June 30, Six Months Ended June 30, Three Months Ended March 31, GAAP operating income (loss) $ ) $ Restructuring charges Stock-based compensation Amortization of purchased intangibles Gain on sale of assets — — ) — ) Non-GAAP operating income $ Three Months Ended June 30, Six Months Ended June 30, Three Months Ended March 31, Product revenue $ Service revenue Total net revenue $ GAAP product gross profit $ Restructuring charges 17 Stock-based compensation 51 54 60 9 Non-GAAP product gross profit $ Non-GAAP Percentage of product revenue % GAAP service gross profit $ Restructuring charges Stock-based compensation 2 — 2 — — Non-GAAP service gross profit $ Non-GAAP Percentage of service revenue % GAAP gross profit $ Restructuring charges Stock-based compensation 53 54 62 9 Amortization of purchased intangibles Non-GAAP gross profit $ Non-GAAP Percentage of total net revenue % Three Months Ended June 30, Six Months Ended June 30, Three Months Ended March 31, GAAP operating expenses $ Restructuring charges ) Stock-based compensation ) Amortization of purchased intangibles ) Gain on sale of assets — — — Non-GAAP operating expenses $ Non-GAAP Percentage of total net revenue % Three Months Ended June 30, Six Months Ended June 30, Three Months Ended March 31, Operating income (loss) $ ) $ Depreciation and amortization Restructuring charges Stock-based compensation Gain on sale of assets — — ) — ) Adjusted EBITDA $ (1) Constant currency rate adjustment. Management refers to revenue growth in a constant currency basis or adjusting for currency so that the business results can be viewed without the impact of fluctuations in foreign currency exchange rates, thereby facilitating period-to-period comparisions of the company's business performance.Generally, when the US Dollar either strenghens or weakens against other currencies, the revenue growth at constant currency rates or adjusting for currency will be higher or lower than revenue growth reported at actual exchange rates.
